One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance.
(PL) Madam President, today is the 61st anniversary of Schuman's declaration. Many official celebrations, festivals and parades are taking place to commemorate the anniversary. Do not let the celebratory mood blind us to the problems with which the EU is currently wrestling. Firstly, we must reply to the question whether the national self-interest which has appeared in the negotiations over the next financial perspective is in accordance with the calls for solidarity of our founding fathers? Secondly, are initiatives which reverse European integration, such as the latest initiative to restrict the Schengen area, compatible with the spirit of Europe? Finally, does the current crisis in the euro area and the lack of solidarity of Member States in tackling it present a threat to the success of this ambitious project?
Unfortunately, there are many more examples pointing to a crisis in European integration. On this anniversary, let us take the opportunity to reflect seriously on what to do to stop these detrimental tendencies, and to return to proper, dynamic integration in the future. Let us renew the spirit of Europe according to the ideas of Robert Schuman, so that the successes we have had so far in our common project do not fall by the wayside.
(HU) Madam President, on Europe Day, I would like to speak about the Community idea. The legislative package on economic governance represents a new chapter in the life of the Union. If observed and enforced, the new system of economic policy governance might finally encourage the Member States of the European Union to establish responsible economic policies. However, this is only one of the conditions of stability of Europe.
The democratic regression recently seen in several Member States is a disturbing phenomenon. The governments of certain Member States have crossed the boundaries of the rule of law, which were previously considered to be inviolable; they are restricting the freedom of the press, which is essential for the implementation of real democracy.
The European Commission and the Council should openly combat democratic regression; if the Commission and the Council do not take action against the democratic deficit in the Union, it will result in severe problems. Thank you for your attention.
(FR) Madam President, ladies and gentlemen, EUR 976 billion have been allocated by the European Union for the period 2007-2013. A large proportion of that amount has been awarded to programmes for which subsidies need to be requested from the European Commission.
A Bulgarian study has shown that the funding for the majority of the approved projects has gone to three or four European countries, with very few of the others participating. Unfortunately, the Commission does not have a summary of these findings and their causes, or of the added value of these programmes, and I fear that this will not be taken into account in the next financial framework.
The Commission pledged to apply the principles of transparency and equal treatment in these programmes. That also means doing more to promote opportunities and ensuring fairer access to information.
I am convinced that the Commission should take steps to promote programmes among interested Europeans while catering for the needs of beneficiaries from new acceding countries.
Madam President, last week, I met a man in my local church who was arranging his son's memorial service. His 37-year old son had died the previous year of cancer. No parent should have to go through the pain of losing a child. As a mother, I can think of nothing worse. But we have over 2 000 parents, brothers, mothers and sisters in Cyprus who are suffering every day as they wonder about the fate of their loved one.
In 1963-64, civil unrest, and the subsequent Turkish invasion and occupation of Cyprus in 1974, resulted in approximately 2 000 Turkish as well as Greek Cypriots going missing. Their fate is unknown, and in 1981, the Committee on Missing Persons was set up and funded primarily by the EU. The work they have done in this area has brought peace to many families. There is much more work for them to do, with over one and a half thousand people still missing.
I urge this House to support the work of the CMP, and to support Written Declaration 10 which is humanitarian in its objectives and seeks to bring peace and remembrance and reconciliation to these families.
(EL) Madam President, today is Europe Day and it reminds us of the objectives on which the European Union must be based: a deepening of the European institutions and a common economic policy which, in our opinion, will set socially fair prosperity and viability as its priorities. However, the agreement on the euro is fundamentally a move in the wrong direction, as it does no more than impose the traditional economic orthodoxy. Attempts to link the euro to constant cutbacks in the social state and constant pressure on wages and pensions in the long term risk eroding not only political cohesion, but also the European ideal.
In response to this, we Greens propose the agreement on viable prosperity: integrated fiscal convergence, a truly interventionist and ambitious European budget and mainstreaming of the social and environmental dimensions. That is why we want to pave the way to move in a different direction.
However, no one is entitled to take life-changing decisions without consulting the public. The only solution is fundamental dialogue with and direct recourse to the public. The intransigence, in the past, of those who handled the European Constitution prevented us from institutionalising European referenda. However, we can find alternative solutions, provided that we have the political will. We owe it to Europe and its future.
(EL) Madam President, today is the 66th anniversary of the major anti-fascist grassroots victory on 9 May 1945, when the fascist-imperialist axis between Germany, Japan and Italy and their allies was crushed. We honour the dead, the tortured workers, men and women, who fought to crush fascism within the ranks of the communist parties, the national freedom fighters and the anti-fascist movements. The organising forces behind the major grassroots victory against the fascist-imperialist axis were the communist parties, with the heroic fight by the people of the Soviet Union altering the course of the war, at a cost of over 20 million dead, thousands injured, villages and towns destroyed and razed to the ground and the destruction of its economy. It is a brazen insult to the millions of dead and injured, the victims of fascist and Nazi bestiality in Greece and Europe as a whole, for the European Union to try and wipe out and falsify history: to turn 9 May from a day of anti-fascist grassroots victory into a vulgar celebration as Europe Day, a day which celebrates the European monopolies. Today, the working classes and the poor grassroots classes are again suffering one of the worst capitalist crises. They face the biggest attack since the end of the Second World War ...
(The President cut off the speaker)
Madam President, one of my constituents in London has informed me of serious allegations against a Mr Vladimir Perisic, also known as Dr Vladmir De Rothschild, who claims to be a medical doctor and a specialist surgeon.
It is alleged that Mr Perisic is not medically qualified, is not registered with the General Medical Council, and that he uses his spurious medical credentials to defraud vulnerable people. He allegedly claims to have met David Cameron and persuaded the Department of Health to consider his proposal for an NHS voucher scheme. As a result of this, an article featuring him recently appeared, in good faith, in a national Sunday newspaper. This could give him further spurious legitimacy to dupe those in need of serious medical care. He is potentially a dangerous risk to the public.
Mr Perisic should be investigated by the relevant UK authorities and the appropriate action taken if the allegations are found to be true. The national press might also decide to play a useful role in investigating this matter.
(RO) Madam President, it is a well-known fact that wherever officials from the International Monetary Fund have been, large popular uprisings have occurred. At the moment, these despotic bureaucrats are imposing a ridiculous agreement on Romania whereby between 150 and 200 of the country's existing 400 hospitals will be closed down. Seventy-one hospitals have been closed so far, resulting in the deaths of innocent people. The alleged reason for this is outrageous. These hospitals are supposedly unprofitable. However, there is nowhere in the world where hospitals generate money as they provide a different kind of benefit.
This is why, alarmed at this act of genocide, I lodged a criminal complaint against the IMF's representative in Romania, Jeffrey Franks, as well as against the local henchmen. I appeal to the European Parliament and World Health Organisation to take a stance on this to prevent a Member State of the European Union turning into an extermination camp.
At present, Big Finance, which is attempting to introduce a new world order, is exterminating us, but tomorrow they could also exterminate you. I cherish the hope that the IMF does not want to replace al-Qaeda.
(HU) Madam President, we, the members of the Hungarian community in Romania, imagine the Europe of the future as the Europe of the regions and communities, in which the Roma communities, too, can find their home. Today, on Europe Day, the President of Parliament has said: 'We should not retreat behind the borders of our inner circles; let us fight the challenges in unity'.
I have been following with concern the flare-up of tensions in Transylvania, where the small communities are turning inwards as a result of tension, harassment or fear, shutting out the communities living together with them. It is evident in a European region that the future of the Roma community lies not in short-sighted part-measures, but in prospective action by Europe which is founded on solidarity and dialogue.
The Roma integration strategy being prepared under the direction of the Hungarian Presidency may create the Europe of the future for the Roma communities as well. It is the responsibility of the Commission, Parliament, the Member States, the competent authorities and every local community concerned, and all of us, to make this a reality.
(RO) Madam President, the health service reform proposed by the current Romanian Government is continuing the series of counter-reforms which are leading this country slowly, but surely towards a real social catastrophe. The intention behind the so-called health reform proposed by the Boc government in Bucharest is to shut down hospitals, reduce investment in medical equipment and make thousands of nurses and doctors unemployed, which are all drastic measures implemented in a medical service already suffering from a chronic lack of resources.
Romania is in last place in the European league table for the quality and quantity of medical services. Even deeper cuts to healthcare services are a serious attack on human life and integrity. The so-called reform proposed by the Boc government is a direct attack on the rights provided for in the EU Charter of Fundamental Rights. On behalf of Romania's citizens, I call on the European Commission to take a stance and block these inhumane measures which are jeopardising lives and basic rights.
(SL) Madam President, the agreement reached last week by the Palestinians, that is, by senior representatives of Fatah and Hamas, in which the new interim Egyptian Government was actively involved, opens up new opportunities for the resumption or, rather, the commencement of a genuine Palestinian-Israeli dialogue on peace and coexistence on the basis of the mutual recognition principle.
I hope that the Israeli Government will rightly value the opportunities this Palestinian agreement brings.
It is wrong to doubt the additional value of Palestinian unification and the agreement on democratic elections. For this reason, the statements made by Prime Minister Netanyahu that the authorities in Ramallah should choose between Israel and Hamas are of no benefit either to peace or to the finding of a solution, or to the realisation of the project whereby the two states would live side by side in a spirit of mutual respect.
It is right that the democratic changes that are taking place in the Arab world should provide the bedrock for new structures, those of safety, coexistence and development.
(PL) Madam President, I am taking the floor once again on a very painful matter for Poles in Lithuania. In this country, only 7% of the population are Poles, but in certain areas of course, there are more. It is very disappointing that before 2004, when Lithuania became a member of the European Union, the Polish minority had more rights than it has now. It is a paradox that there has been a regression, especially in educational matters, writing surnames in Polish and the rights and privileges of Poles living in Lithuania. I believe that the European Parliament, which is rightly vocal on behalf of various ethnic minorities in Europe and internationally, should also stand up for the Polish minority in Lithuania.
Madam President, my request to make a one-minute speech on the withdrawal of democratic rights to vote in elections and stand for election in Spain was sent to the Secretariat last Wednesday, at which time the Supreme Court, at the request of the Spanish Government, had banned the Bildu electoral coalition formed by two legal parties, Eusko Alkartasuna and Alternatiba, as well as independent candidates.
As a member of the Basque Friendship Group 'Toward a peace process in the Basque Country', I was among those signing the declaration aimed at requesting the Spanish Government to reconsider its position and take all necessary measures to ensure that the elections held on 22 May respect basic democratic principles.
Last Friday, meanwhile, by a decision of the Spanish Constitutional Court, Bildu was allowed to stand for election. I very much welcome this decision and wish to express my hope that the elections held on 22 May in the Basque Country will be conducted in accordance with all international standards relating to democracy and electoral law.
(PT) Mr President, I am Parliament's rapporteur for refugees and I should say that this mission has, in recent times, become a depressing one, if not at times macabre. Last month, I informed the House about the deaths of more than 100 refugees off the coast of Lampedusa, and now, still reeling from the shock of learning of the disappearance of 600 refugees who were leaving Libya, we learn of more than 60 who died in full view of the ships of the North Atlantic Treaty Organisation (NATO) and several European navies.
Let us not think that nothing can be done about these tragedies. There is a lot to do, that we must do, and that we are obliged to do by the international conventions that we have signed.
I will give three examples in the 20 seconds I have left. The Council should conclude the codecision procedure regarding the resettlement of refugees that this Parliament voted for and that provided for emergency mechanisms for use on these occasions. A proposal should be tabled for a humanitarian corridor to remove from Libya refugees recognised as such by the United Nations High Commission for Refugees (UNHCR), and NATO should comply with its mandate of protecting civilians, from Resolution 1973, which means carrying out high-sea rescues. Failure to help, let us not forget, is a crime and should not happen in our name.
(SK) Madam President, the Duff Report on the European elections has not, in the end, appeared on the agenda for this part-session.
Let us use this time to consider it and then reject it next month. The idea of a ​​transnational list is absurd. I have several questions: Why would Slovak, German or Italian electors vote for people they cannot understand without an interpreter? How will their elected MEPs then represent them if they cannot even read letters sent to them by their constituents? How many times is a Greek MEP going to meet his Slovak voters? What are they going to discuss? Besides, only large Member States will benefit from a pan-European list. Approval of this report would vindicate all the Eurosceptics' claims that the European Union harbours ambitions to become a multinational state. It will call into question the democratic legitimacy of this Parliament and alienate citizens from the European project even more.
(EL) Madam President, I wish to comment on the need to safeguard the transparency and efficacy of the Climate Fund. One of the most tangible results of negotiations on climate change in Cancún was the agreement on a Green Climate Fund, with unprecedented financing in the order of USD 100 billion. While the transitional committee set up within the framework of the UN is preparing the final form of the Fund, so that it can obtain a final seal of approval in Durban at the end of the year, questions relating to the design of this unique and extremely important instrument remain unanswered. The Fund must be a carefully designed vehicle that will provide effective financing for adjustment to climate change in the developing world. However, both the recent criminal attacks on the Community emissions trading system (EU ETS) and the information in the recent report by Transparency International on corruption in climate funding are causes for concern, not only because huge amounts of money are at risk, but also, more importantly, because a global fight which, unlike others, may not be open to repeat efforts, is at risk.
(SK) Madam President, in 1990, József Antall declared himself Prime Minister of all Hungarians, including Hungarians living outside Hungary.
Today, Viktor Orbán has gone even further. A new constitution has been adopted, committing Hungary to the idea of a single Hungarian nation consisting of all Hungarians, which is taken to mean all persons belonging to the Hungarian ethnic group, whatever their citizenship. Contrary to international law, according to which the promotion and protection of a national minority is the responsibility of the State in which that minority lives, this constitution also stipulates that Hungary is responsible for the fate of Hungarians abroad. The new Hungarian constitution also supports efforts to establish the collective, ethnically-based self-government of Hungarian minorities living abroad. The provisions of the Hungarian constitution may be a way of meddling in the internal affairs of foreign states and of breeding tension between Hungary and neighbouring countries. This is at odds with the spirit of a democratic Europe.
(FR) Madam President, I wish to express our relief following the decision by the Spanish Constitutional Court to allow the lists submitted by the Bildu coalition to be included in the Basque Country's democratic elections. This decision was taken on appeal. It therefore overturned the decision of the Supreme Court, which had again banned the Basque nationalist left from standing in elections.
Would it have been acceptable, at the very heart of the European Union, for citizens to have been deprived again of the right to vote for candidates whom they wished to support? Fortunately, Spain has chosen to stop travelling down this very dangerous road for European democracy. We can only be pleased about that, and we must call on Bildu to fulfil the objectives to which it has committed itself: an end to all political violence in the Basque Country and the disbandment of ETA.
A new political climate is gradually emerging. Dialogue is difficult, but a desire for peace has been very clearly expressed. I should like the European Parliament to continue to pay close attention to this important development, because the Basque Country is at the very heart of Europe. It is essential for Europe that this peace process, which comes 10 years after the Northern Ireland one, receives support and that it can also run its course.
Madam President, for 12 years, I have been asking the Commission and the Council a question which has remained unanswered, as they claim it is hypothetical.
On Thursday, the people of Scotland voted in the Scottish parliamentary elections and the Scottish National Party won an overall majority of seats. The prospect of a referendum on Scottish independence is now not a matter of 'if', but rather of 'when'.
Under these new circumstances, I therefore ask the Commission and the Council, once again, whether, if part of an existing EU Member State should choose to separate, the new state would remain a member of the EU, or whether it would have to reapply for membership. The people of Scotland deserve a clear answer to a clear question.
(GA) Madam President, I refer to the fires we had in my home county - Donegal - and elsewhere in Ireland last weekend, when we had fires which destroyed forests, land, fences and wildlife.
I want to pay particular tribute to the fire services who were out working without sleep for three days or so, and to members of the defence forces - those who were working on the ground or in helicopters. They made every effort to control the fire.
I am heartened by the response of the local community - young people, farmers, business people - who came out to help, along with the police and the civil defence forces. Now we need to learn lessons from this. We must now put an emergency plan in place so that not a minute is lost if something similar happens again.
I am saying this, therefore, to thank all those people.
(SK) Madam President, a hundred years ago, our forefathers fought for an eight-hour working day, a dignified life and better working conditions.
A labour code is a piece of legislation under which a state provides a system of fundamental social rights for workers. The current government in Slovakia is preparing an amendment to its Labour Code that will increase working time to 56 hours per week and overtime from the current 400 hours to 560 hours. In addition, it places workers at a disadvantage, creates uncertainty for those in employment, and reduces financial support for those who lose their jobs.
Paradoxically, the new rules are also destabilising for employers. Trade unions have taken to the streets to voice their opposition to the Labour Code amendment. The European Parliament declared 2010 the year for combating poverty. All of Europe is fighting against poverty. The Slovak Government will fuel unemployment and increase poverty with this Labour Code.
(ES) Madam President, ladies and gentlemen, I should today like to report the death on Sunday of the activist for Cuban human rights, Juan Wilfredo Soto García, and I should also like to express my sincere sympathy to his family.
The Cuban Government's official story is that his death was caused by pancreatitis, but, according to dissidents inside Cuba, Juan Soto's death was caused by a beating from the police force of Castro's communist regime.
Guillermo Fariñas, last year's winner of the Sakharov Human Rights Prize, has accused the Cuban regime and, in particular, the First Secretary of the Communist Party, Raúl Castro, of Juan Soto's death.
It is likely that Raúl Castro incited his followers to use violence against the opposition during the recently finished Sixth Congress of the Communist Party of Cuba, and Cuban dissidents point to him as bearing responsibility for this latest murder.
I should like to condemn the death of Juan Soto García, and to denounce the lack of freedom and democracy in Cuba.
(FR) Madam President, ladies and gentlemen, as you know, the European food aid programme for the most deprived persons in the EU was urgently introduced during the exceptionally cold winter of 1986, then enshrined the following year in the common agricultural policy.
This programme has become vital for 13 million Europeans who have little job security. It eases the strain on their food budget through distributions by charities and social services, and adds up to a mere EUR 1 per European per year in aid. Together with the Federation of Food Banks, Secours populaire, the Red Cross and Restos du Coeur in France, I am concerned about the future of this programme after the European Court of Justice called into question its funding within the framework of the CAP.
Our Parliament has often emphasised the fundamental nature of the right to food. Our institutions made 2010 the European Year for Combating Poverty and Social Exclusion.
To cite legal ambiguity as an excuse for dismantling, as some Member States are trying to do, a food aid programme that has proved its worth would be disastrous not only for the people concerned but also for Europe's credibility and image. That is why I call on the Commission to take the political measures necessary to safeguard, preserve and strengthen that programme.
(BG) Madam President, the Romanian border control forces have been detaining illegally for more than 10 days a Bulgarian fishing vessel and its captain, Hristo Spasov, apprehended 20 miles east of Romania's Black Sea coast, an area outside the country's territorial waters.
Equal access to the European Union's waters and resources is one of the basic principles of the common fisheries policy. This principle is confirmed by Council Regulation (EC) No 2371/2002. Following the accession of Bulgaria and Romania to the European Union, both countries' marine areas are part of the pan-European waters and the regulations are directly applicable in their national legislations.
The Bulgarian authorities have forwarded all the necessary documents to their Romanian counterparts, certifying that the vessel is entered in the European Union register and has all the permits for fishing in the Black Sea's waters. In spite of this, there has been no progress on the Romanian side. The sole response has been that only Romanian legislation and the country's constitution are applicable.
We express our deep concern that equal access to European Union waters continues to be a huge problem for professional fishermen. We call on our fellow MEPs from Romania and the Commission, as guardian of the Treaties, to intervene as mediators to resolve the matter.
(SK) Madam President, yesterday, we commemorated the end of the Second World War and today we celebrate Europe Day. It has to be said that the European Union constitutes a very distinctive and unique model, built primarily on democracy and the coexistence of nations in the European Union.
At a time when we are commemorating such a significant anniversary, it is all the more dispiriting for us that, just a few days beforehand, the Hungarian Parliament, and later the President of Hungary, sign a constitution that runs counter to the fundamental principles of democracy. It is also unfortunate because the Hungarian Government, and Hungary as a country, currently holds the Presidency of the European Union.
Viktor Orbán, as the Hungarian prime minister, has ridden roughshod over fundamental democratic principles. Not only has he refused to cooperate with the opposition in the adoption of this basic law of his country, but, because of the way the constitution has been conceived, he has very fundamentally undermined the rights of minorities, and destabilised good neighbourly relations between EU Member States. I therefore hope that the Venice Commission's findings will be directed towards the adoption by this Parliament of a resolution demonstrating that the Fidesz government is bad for Hungary.
(RO) Madam President, every year, 9 May is celebrated as Europe Day and I take this opportunity to extend my best wishes to all European citizens. In his declaration of 9 May 1950, Robert Schuman, the French foreign minister, indicated that Europe would not be built all at once or based on a single plan, but through specific achievements which would primarily generate genuine solidarity. The aim of the Schuman Plan was to merge markets, modernise and expand the production of coal and steel, as well as improve and establish equal living standards for workers in these industrial sectors.
Nowadays, Member States are facing economic, financial and social crises, creating the need more than ever for solidarity and respect for the Union's basic principles. I call for the barriers preventing the free movement of Romanian and Bulgarian workers to be lifted. I also request support from Member States for a new industrial policy and a new innovation policy capable of creating jobs which will provide European citizens with a decent living.
(HU) Madam President, if we want to obtain results in the Roma strategy, we have to simultaneously improve the educational, employment, healthcare, and housing situation, and combat anti-Romanyism, hate speech, and discrimination against the Roma people. Neither of these can be efficient if we ignore the other.
The Roma strategy of the Commission concentrates only on one side, the social tasks, and even in that respect, it shifts responsibility primarily to the Member States. Unfortunately, it barely mentions the necessity of combating anti-Romanyism, the human rights dimension of the issue. The Commission did not raise its voice when paramilitary groups were threatening the Roma citizens in the Hungarian Gyöngyöspata for weeks, and the Hungarian Government took action only when the tension and the provocation escalated into violence. I fear that if Europe does not show willingness to play a greater role in the improvement of the situation of the Roma people than what was mentioned in the Commission Communication, similar situations will occur again and again. It is not yet too late to make changes. We would like to hear the speech of Commissioner Viviane Reding on these issues.
(ES) Madam President, ladies and gentlemen, I should like to ask for your attention to remind you that this year has been proclaimed the International Year of Chemistry, in commemoration of Marie Curie being awarded the Nobel Prize for Chemistry exactly 100 years ago.
With the slogan 'Chemistry - Our life, Our future', it is about making society more aware of chemistry's contribution to our well-being.
Chemistry has made possible vaccines and antibiotics that have doubled our life expectancy, and it is key to developing new energy sources and improving food. Furthermore, the chemistry industry is a strategic sector in Europe, with 25 000 companies that employ, directly or indirectly, five million people.
We in Parliament must, therefore, do everything we can to make the International Year of Chemistry a success because, as Marie Curie said, 'now is the time to understand more, so that we may fear less'. Celebrating this year is a good time to take that on board.
That concludes the item.